Citation Nr: 1143916	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board remanded the Veteran's appeal in May 2011.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis, the Board remanded the claim in May 2011 for a VA examination and an etiological opinion.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran underwent a VA examination in July 2011.  The July 2011 VA examiner noted the Veteran's contentions, specifically that his OSA was due to his weight gain from steroid use during service.  The examiner also noted the Veteran's use of oral steroid therapy on several occasions during service but indicated that the service treatment records did not mention weight gain as a reason for stopping his steroid treatment.  The examiner ultimately concluded that there were no conditions related to service that caused the Veteran's OSA condition.  The Board finds this rationale to be inadequate, as a lack of documentation is not a sufficient reason for a negative opinion.  Further, regarding whether the OSA was aggravated by the service-connected sinusitis, namely, the use of steroids, the examiner failed to adequately address the question.  Notably, the Board needs clarification as to whether any permanent aggravation of the OSA can occur during acute sinusitis infections, as the examiner indicated that the Veteran "does have the inability to tolerate CPAP treatment during acute sinus infections, which causes him increased symptoms of sleep disruption and daytime somnolence during those times..."  As such, the Board finds that this matter must be remanded for a further examination and an etiology opinion regarding the OSA disability.

In addition, in the July 2011 VA examination report, the examiner indicated that he reviewed the Veteran's most recent treatment records from a source other than the  claims file, indicating that these records were not contained in the claims file.  In this regard, the Board acknowledges and agrees with the Veteran's representative that this is a violation of the Veteran's due process right to representation.   As such, under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  Of particular note to the Board is that the Veteran's VA outpatient treatment records from the St. Louis VA Medical Center (VAMC) have not been updated since a request was made in March 2008, more than three years ago.  Therefore, based upon the above, the AMC/RO should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for complaints of OSA since November 2005, and then obtain and associate those records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to OSA since November 2005.  The RO/AMC should then obtain and associate those records with the claims file.  Specifically, a request should be made for all records from the St. Louis VAMC, dated since March 2008.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  Upon completion of the above development, schedule the Veteran for an appropriate VA medical examination in order to determine the etiology of his OSA.  The claims file must be reviewed in conjunction with the examination. 

The examiner should opine, based upon the examination results, the claims file review, and the Veteran's reported history, whether it is at least as likely as not (a 50 percent probability or greater) that OSA began in or as a consequence of service.  Further, the examiner is asked if it is at least as likely as not that OSA was caused or aggravated (permanently worsened) by service-connected sinusitis, to include treatment for that disability.  Specifically, the examiner should consider if the Veteran gained weight as a result of steroid therapy for sinusitis (and if that weight gain caused or aggravated OSA) and address the alleged ineffectiveness of CPAP during bouts of chronic sinusitis.  The examiner should state specifically if aggravation of OSA occurs as due to the treatment for chronic sinusitis (steroids).  

A detailed rationale should accompany any conclusions reached, in a typewritten report.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


